Title: To James Madison from Murray and Mumford, 13 February 1804 (Abstract)
From: Murray & Mumford
To: Madison, James


13 February 1804, New York. “Our last respects were of the 26h Novr. 1802 [not found] in reply to your letter of 22nd idem, we then expected Mr Adams return daily, but unfortunately the Ship on board of which he embark’d must have been lost on her passage as no accounts have been receivd of her since she left Malaga in Septr 1802. The letter in question therefore remains with us; however we are inform’d by Mr Benjn B Mumford, who we presume knew more of the nefarious conduct of Willis than any other person, that he in August last forwarded to you from Boston, a complete statement of the Register Forgery accompanied with the affidavit of a Mr Wm Baker & Captn. Lewis who commanded a Vessel sailing under such false document, & we sincerely hope so great a Vilain is within the ⟨r⟩each of punishment, altho’ we understand he was in Barcelona as late as November & then acting as Consul of the United States.”
 

   
   RC (DNA: RG 59, ML). 1 p.; torn.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:132.


